In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1030
RICHARD J. ANDERSON,
                                                  Plaintiff-Appellant,
                                 v.

WEINERT ENTERPRISES, INC.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
         No. 1:18-cv-00901 — William C. Griesbach, Judge.
                     ____________________

  ARGUED SEPTEMBER 21, 2020 — DECIDED JANUARY 28, 2021
                ____________________

   Before WOOD, BRENNAN, and SCUDDER, Circuit Judges.
   SCUDDER, Circuit Judge. Ample ink has been spilled dis-
cussing class action litigation and Federal Rule of Civil Proce-
dure 23. Rare are the cases analyzing the Rule’s numerosity
requirement. This is one of those cases.
    Richard Anderson worked in northeast Wisconsin for a lo-
cal rooﬁng company called Weinert Enterprises. Following a
dispute with the company over how Weinert calculated
2                                                  No. 20-1030

overtime wages, Anderson brought suit in federal court in
Wisconsin. After his collective action under the Fair Labor
Standards Act failed to attract enough employee support, An-
derson withdrew the federal claim. But he still sought to pur-
sue Wisconsin state law claims as a class action. The district
court determined that Anderson’s proposed class would in-
clude no more than 37 members and, after ﬁnding that joinder
of those 37 members was not impracticable, denied the class
certiﬁcation motion for failing to meet Rule 23’s numerosity
requirement. We aﬃrm.
                               I
    Richard Anderson worked as one of Weinert’s handful of
seasonal employees. Although the company maintained a
physical shop, employees worked mostly at job sites in the
Green Bay area. Because employees sometimes lived closer to
a job site than the shop, Weinert oﬀered its employees the op-
tion to drive on their own to the project location or to carpool
from the shop using a company truck. If employees chose the
company carpool, Weinert paid travel time at time-and-a-half
the minimum wage rate. Because Weinert already paid travel
time this way, it did not count travel time hours toward an
employee’s 40-hour work week when calculating other over-
time hours. For example, if an employee accumulated six
hours of travel time and worked 40 hours at the job site, the
employee would not receive any overtime pay for the job site
work. This matters to Anderson because Weinert paid more
than minimum wage for job site work, meaning overtime
wages for job site work would be higher than what employees
received for travel time.
   Anderson sued Weinert alleging that this policy violated
the Fair Labor Standards Act and Wisconsin labor laws.
No. 20-1030                                                   3

Anderson initially sought to litigate his federal FLSA claim as
a collective action, see 29 U.S.C. § 216(b). After only three
other employees joined the action (only one of whom did so
timely), Anderson moved for leave to amend his complaint
and convert the collective action into an individual FLSA ac-
tion, which in time settled.
    Having failed to generate enough support to sustain a col-
lective action for his FLSA claim, Anderson focused his eﬀorts
on his state-law claims and certifying a class under Federal
Rule of Civil Procedure 23. Anderson deﬁned the proposed
class as consisting of “[a]ll hourly employees who worked on
the jobsite for the Defendant on or after June 14, 2016.”
    At the time he moved for class certiﬁcation in April 2019,
Anderson had identiﬁed 37 former or current Weinert em-
ployees to include in the class. He also requested that the dis-
trict court include all employees Weinert expected to hire for
the 2019 season.
    The district court denied class certiﬁcation, ﬁrst ﬁnding
that any employees hired in a future period (foremost the
2019 summer season) could not be included in the class, espe-
cially given that Anderson did not seek any injunctive relief.
    Having limited the class size to the 37 employees who
worked for Weinert between June 14, 2016 and December 31,
2018, the district court then determined that Anderson had
failed to show that joinder of these employees in a single law-
suit (with multiple named plaintiﬀs) would be impracticable,
as required by Rule 23(a). Anderson had not identiﬁed any
diﬃculty in locating or contacting potential class members.
Going further, the court found that all but two of the potential
class members lived “within a 50-mile radius in the Eastern
4                                                    No. 20-1030

District of Wisconsin”—illustrating that the class lacked the
geographical spread that other courts have found rendered
joinder impracticable.
   Finally, the district court rejected Anderson’s contention
that the small damages awards available under Wisconsin law
for any successful plaintiﬀ eliminated an individual em-
ployee’s incentive to sue Weinert. Prevailing under the Act,
the court explained, allowed a plaintiﬀ to recover attorneys’
fees and costs, thereby oﬀsetting some of the disincentive cre-
ated by the small damages available. Even more, the district
court explained that the numerosity requirement focuses on
whether joinder would be impracticable, not whether each
potential class member could bring a separate lawsuit. Be-
cause joining a relatively small number of local plaintiﬀs was
feasible, the court denied class certiﬁcation.
    Anderson now appeals.
                                II
                                A
    Class actions claim a long history in English and American
jurisprudence having developed in the courts of equity as a
way of allowing multiple individual plaintiﬀs to pool their
claims for prosecution. See Christopher v. Brusselback, 302 U.S.
500, 505 (1938) (describing the equitable roots of representa-
tive suits); Supreme Tribe of Ben Hur v. Cauble, 255 U.S. 356, 363
(1921), overruled on other grounds by Toucey v. New York Life
Ins. Co., 314 U.S. 118 (1941) (“Class suits have long been rec-
ognized in federal jurisprudence.”). In basic deﬁnitional
terms, a class action is “a lawsuit in which the court author-
izes a single person or a small group of people to represent
the interests of a larger group.” Class Action, BLACK’S LAW
No. 20-1030                                                    5

DICTIONARY (11th ed. 2019). But class actions remain the “ex-
ception to the usual rule that litigation is conducted by and
on behalf of the individual named parties only.” Wal-Mart
Stores, Inc. v. Dukes, 564 U.S. 338, 348 (2011) (quoting Califano
v. Yamasaki, 442 U.S. 682, 700–01 (1979)).
    Federal Rule of Civil Procedure 23(a) imposes the require-
ments that all putative classes must meet before a court can
certify a class. Courts and practitioners alike shorthand these
basic prerequisites as numerosity, commonality, typicality,
and adequacy of representation. See FED. R. CIV. P. 23(a); Wal-
Mart, 564 U.S. at 349.
    The focus here is on numerosity. Anderson must show
that his proposed “class is so numerous that joinder of all
members is impracticable.” FED. R. CIV. P. 23(a)(1). While “im-
practicable” does not mean “impossible,” a class representa-
tive must show “that it is extremely diﬃcult or inconvenient
to join all the members of the class.” 7A C. WRIGHT & A.
MILLER, FEDERAL PRACTICE & PROCEDURE § 1762 (3d ed.). Mere
allegations that a class action would make litigation easier for
a plaintiﬀ are not enough to satisfy Rule 23(a)(1). As the party
seeking class certiﬁcation, Anderson bears the burden of
proving by a preponderance of evidence that his proposed
class is suﬃciently numerous. See Chicago Teachers Union, Lo-
cal No. 1 v. Bd. of Educ. of City of Chicago, 797 F.3d 426, 433
(7th Cir. 2015).
    Our cases have recognized that “a forty-member class is
often regarded as suﬃcient to meet the numerosity require-
ment.” Orr v. Shicker, 953 F.3d 490, 498 (7th Cir. 2020) (quoting
Mulvania v. Sheriﬀ of Rock Island County, 850 F.3d 849, 859
(7th Cir. 2017)). But a class of 40 or more does not guarantee
numerosity. See Pruitt v. City of Chicago, 472 F.3d 925, 926
6                                                  No. 20-1030

(7th Cir. 2006) (recognizing that “[s]ometimes ‘even’ 40 plain-
tiﬀs would be unmanageable”).
    The key numerosity inquiry under Rule 23(a)(1) is not the
number of class members alone but the practicability of join-
der. Answering that question requires evaluation of “the na-
ture of the action, the size of the individual claims, and the
location of the members of the class or the property that is the
subject matter of the dispute.” WRIGHT & MILLER, supra, at
§ 1762. Though Anderson’s putative class of 37 comes close to
crossing the benchmark numerosity threshold, a closer look
at the circumstances of the likely class members and the na-
ture of the claim at issue under Wisconsin law persuades us
that Rule 23(a)(1) is not satisﬁed.
                               B
    The district court applied this exact framework and deter-
mined that Anderson failed to show it would be impracticable
to join approximately 37 class members. In doing so, the court
considered the proposed class’s geographic dispersion, over-
all size of the class, small dollar amounts involved with each
individual claim, and Anderson’s ability to easily contact the
class members. We cannot say the district court abused its dis-
cretion in deciding that these factors weighed against certify-
ing the class.
    All but two of the class members lived within a 50-mile
radius of the courthouse in the Eastern District of Wisconsin
where Anderson ﬁled suit. And Anderson presented no evi-
dence showing that coordinating with the two out-of-state
class members would present such diﬃculties that joinder of
approximately 40 local employees of a small rooﬁng company
would be impracticable. Nor did the district court err in
No. 20-1030                                                      7

acknowledging that statutorily authorized attorneys’ fees
would lower the barrier to suit caused by the small damage
awards at stake in the case.
    We also cannot say that the district court’s decision to ex-
clude any seasonal employees Weinert hired in 2019 reﬂected
error. To be sure, the district court may have been mistaken
in labeling these 2019 hires as “future class members” instead
of “unidentiﬁed class members.” Regardless, Anderson, who
shoulders the burden of illustrating the propriety of class cer-
tiﬁcation, failed to present the court with any deﬁnitive evi-
dence showing that Weinert hired seasonal employees in
2019. This shortcoming is especially notable given that the
district court did not decide the class certiﬁcation motion until
August 2019, well into Weinert’s typical hiring season. It is
true that Anderson showed that Weinert hired between 8 and
12 seasonal employees each of the previous three years. And
while the district court reasonably could have inferred from
this that Weinert would take on a similar number of employ-
ees in 2019, it did not abuse its discretion by declining to make
this inference in the face of Anderson’s sparse evidentiary
showing. See Orr, 953 F.3d at 498 (aﬃrming district court ﬁnd-
ing of commonality “[a]lthough others may have seen things
diﬀerently”).
    Our reasoning does not require a plaintiﬀ to identify the
exact number of class members at the certiﬁcation stage. See
Marcial v. Coronet Ins. Co., 880 F.2d 954, 957 (7th Cir. 1989). But
in order to have any 2019 hires included in the proposed class
and related numerosity analysis, it was not unreasonable for
the district court to conclude that Anderson needed to do
more than speculate about how many employees Weinert
8                                                   No. 20-1030

would (or, in fact, did) hire for the 2019 season. See Szabo v.
Bridgeport Machines, Inc., 249 F.3d 672, 676 (7th Cir. 2001).
    Anderson claims that any failure of proof should be at-
tributed to Weinert, asserting that the company failed to up-
date its initial discovery disclosures. Anderson did not raise
this point in the district court, though. Nor does the record
indicate he sought this information from Weinert or requested
the district court’s assistance in obtaining any discovery. As
the party with the burden of proof, Anderson needed to at-
tend diligently in the district court to the demands of Rule 23.
See Marcial, 880 F.2d at 957 (explaining that a plaintiﬀ “cannot
rely on conclusory allegations that joinder is impractical or on
speculation as to the size of the class in order to prove numer-
osity”) (citing Valentino v. Howlett, 528 F.2d 975, 978 (7th Cir.
1976)).
    An alternative observation warrants underscoring. Even if
Anderson’s proposed class encompassed potential or actual
2019 hires and therefore would have included a few more
than 40 employees, a putative class over 40 is not inevitably
endowed with numerosity status. The obligation imposed by
Rule 23(a) remains: a plaintiﬀ seeking to certify a class must
show that joinder would be impracticable. Anderson failed to
make this showing. He never demonstrated that naming as
plaintiﬀs each of the predominantly local, current, and former
employees of a northeast Wisconsin rooﬁng company would
be impracticable. The district court did not abuse its discre-
tion in evaluating the practicability of joinder based on the ev-
idence before it.
No. 20-1030                                                   9

                              III
    Our holding imposes no immovable benchmarks for meet-
ing Rule 23(a)’s numerosity requirement. Though we have
recognized that 40 class members will often be enough to sat-
isfy numerosity, in no way is that number etched in stone. The
controlling inquiry remains the practicability of joinder. Some
classes may involve such large numbers of potential members
that volume alone will make joinder impracticable. In other
circumstances, it may be that smaller classes than the one pro-
posed here will face such high barriers to joinder that the im-
practicability required by Rule 23(a)(1) will exist. The inquiry
is fact and circumstance dependent, and future cases will re-
quire this careful line drawing.
   With this closing observation, we AFFIRM.